DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication (US 20170373932 A1) issued to SUBRAMANIAN et al. (hereinafter as “SUBRAMANIAN”). 
Regarding claim 1, SUBRAMANIAN teaches a computing system, comprising: 
a configuration management database (CMDB) configured to store configuration item (CI) information (SUBRAMANIAN Para. [0032]: “A wide variety of data sources may be employed at the configuration discovery service to build up a repository of configuration records.”; and
Fig. 1, Para. [0038]: “… an application execution environment (AEE) 144. A given AEE may comprise a wide variety of resources—e.g., virtual and/or physical compute servers, storage devices, networking devices, multi-layer software stacks and the like. At least some of the resources may comprise configuration items (CIs) 136 about which respective sets of configuration information (e.g., a collection of attribute values) is collected and stored within the configuration discovery service 104.”; and 
Para. [0042]: “The configuration discovery service 104 may comprise several subcomponents in the depicted embodiment, …, the service may comprise a number of data stores …”, 
the examiner notes that the reference discloses in Fig. 1 a Configuration Discovery Service (104) that may stores Configuration Items (CIs 136A-136E), wherein the service (104) may comprise a number of data stores, i.e. CMDB); and 
one or more templates communicatively coupled to the CMDB and executable via a processor (SUBRAMANIAN Para. [0041]: “The configuration discovery service 104 may implement one or more sets of programmatic interfaces 150 in the depicted embodiment, any of which may comprise for example application programming interfaces (APIs), web-based consoles, command-line tools and/or graphical user interfaces. The client-facing programmatic interfaces 150A may, for example, be used by customers to identify and/or grant configuration data gathering permissions associated with their application execution environments 144, to view configuration information collected by service 104 (e.g., using a visualization service as discussed below in further detail), ...”, 
the examiner notes that the reference illustrates in Fig. 1 graphical sets of programmatic user interfaces, element 150B (i.e. templates), which are used to view configuration information (CIs) collected by the discovery service (104), i.e. data stores/CMDB, to that of configuration templates coupled to the CMDB), 
wherein the one or more templates are configured to derive a delta comprising a difference in hosts between a first list of hosts stored in the CI information and a second list of hosts stored in an external database (SUBRAMANIAN Para. [0072]: “… the snapshot-based APIs may enable clients to determine whether two snapshot configurations are similar enough for a comparison to be useful, and if so, to provide the results of such a comparison (similar in concept to the results of a “diff” command at the configuration snapshot level).”; and
Fig. 15, Para. [0101]: “FIG. 15 illustrates an example of a use of a slider control element to obtain visualizations of configuration changes over time with the help of a visualization service, according to at least some embodiments. The slider control element 1571 may enable clients to view the state of their visualization target environments at various points in time. …, visualization interface 1502A shows that a client's target environment includes five configuration items (CIs 1522A and 1522B at availability container 1510A of provider network 1520, CIs 1522K and 1522L at availability container 1510B, and CI 1522P at external data center 1533) as of a point in time indicated in element 1574A.”; and
Fig. 15, Para. [0102]: “As the slider is moved to the right (as indicated by arrow 1551), e.g., using a mouse or a fingertip depending on the display environment being used by the client, the time shown in element 1574A may advance, and the configuration items shown in the interface may change. At the time corresponding to element 1574B, for example, interface 1502B shows that two new configuration items have been added to the client's target environment. Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center. …, newly-added configuration items may be highlighted (e.g., temporarily shown in a different color) as indicated by arrows 1555.”, 
the examiner notes that the reference discloses determining whether two snapshot configurations are similar enough to provide the results of such a comparison in similar concept to the results of a “diff” command.  Further, the reference illustrates in Fig. 15 that a user controls a slider control element (1571) to obtain visualizations of configuration changes over time with the help of a visualization service.  This visualization interface shows a difference between 1502A view, i.e. list of CIs, and when compared to the 1502B view, wherein for example, interface 1502B shows that two new configuration items have been added to the client's target environment (i.e. hoar delta since CIs may include servers or hosts).  Further, Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center, i.e. hosts stored in an external database), 
wherein the external database is communicatively coupled to a system external to the CMDB and is configured to store the second list of hosts provided via the external system (SUBRAMANIAN Fig. 1, Para. [0039]: “Some AEEs, such as AEE 144A or AEE 144C, may comprise resources within the boundaries of a given network. AEE 144A comprises configuration items 136Q, 136R and 136S of customer-premises network 172, while AEE 144C comprises configuration items 136I and 136J of provider network 102B. Other AEEs may comprise configuration items distributed among multiple networks and/or data centers.”, 
the examiner notes that the reference discloses in Fig. 1 the service (104) may comprise a number of data stores, i.e. CMDB, that is communicatively coupled to a customer-premises network storing CIs in an external Configuration Management DB, see element 172 of Fig. 1).

Regarding claim 2, SUBRAMANIAN teaches the limitations of claim 1.  Further, SUBRAMANIAN teaches wherein the one or more templates comprise a visual program executable by the processor and created via a visual programming system in lieu of typing computer code (SUBRAMANIAN Fig. 10, Para. [0084]: “The particular view category to be used for a given display during a given session may be selected automatically by the visualization service in at least some embodiments. The selection may be based at least in part on the specific types of configuration data (e.g., performance measurements, network connectivity information, temporal changes in configurations, hierarchical/containment relationships among configuration items, rankings of particular types of configuration items based on client-specified criteria, etc.) that are deemed most relevant to the current state of the session or workflow, and/or based at least in part on the service's predictions or expectations regarding the objectives of the client. The client may be provided control elements (e.g., buttons, drop-down menus and the like) to override the view category selection if desired—e.g., the client may issue a request to change the view from a table view to a hierarchical view or vice versa. ... The data corresponding to the VTE components may then be rendered for viewing at the client's devices.”, 
the examiner notes that the reference illustrates in Fig. 10 Visualization Service (1006), which controls the display of Configuration Items (CIs) based on codes, to that of visual program with computer codes).

Regarding claim 3, SUBRAMANIAN teaches the limitations of claim 2.  Further, SUBRAMANIAN  teaches wherein the visual programming system is configured to enable a user to execute the one or more templates and then to change at least one Boolean logic element, at least one direction of program flow element, at least one Action, at least one Step, at least one Sub flow, or a combination thereof, included in the one or more templates without typing computer code (SUBRAMANIAN Fig. 10,  Para. [0084]: “The client may be provided control elements (e.g., buttons, drop-down menus and the like) to override the view category selection if desired—e.g., the client may issue a request to change the view from a table view to a hierarchical view or vice versa. Data and/or instructions that can be used to generate dynamic customized configuration visualizations 1022 (e.g., visualizations 1022A-1022C), each representing at least a portion of a VTE at the selected granularity level, together with the view category to be used, may be transmitted to the devices of the client's display environment. The data corresponding to the VTE components may then be rendered for viewing at the client's devices. The visualization service may initiate the display of several different representations of the same VTE in parallel in at least some embodiments.”).

Regarding claim 5, SUBRAMANIAN teaches the limitations of claim 1.  Further, SUBRAMANIAN  teaches wherein the one or more templates are configured to validate the hosts in the delta to derive if one or more of the hosts are found connected to a network system (SUBRAMANIAN  Para. [0030]: “…, the configuration discovery service may enable (among other features) the automated detection of configuration items (such as physical or virtualized compute servers, storage devices, databases, software stack components and the like that make up an application) and distributed application patterns based on raw data collected by a variety of data sources, the assignment of unique identifiers to configuration items, the tracking of interactions (e.g., transactions, network traffic flows etc.) ...”; and
Para. [0084]: “The particular view category to be used for a given display during a given session may be selected automatically by the visualization service in at least some embodiments. The selection may be based at least in part on the specific types of configuration data (e.g., performance measurements, network connectivity information, temporal changes in configurations, …”; and
Para. [0093] The location-based groups displayed with respect to a provider network by the visualization service may sometimes differ from the groups displayed with respect to customer-premise networks, e.g., based on differing permissions regarding location details. For example, while the virtual machines 1222 are shown grouped by availability container, the resources shown within customer-owned data center 1230 are grouped by room and server rack. Room 1214 of the data center 1230 comprises two racks 1232A and 1232B of the customer's VTE. Rack 1232A comprises two servers 1234A and 1234B, while rack 1232B comprises server 1234C. Network connections established between the configuration items may also be displayed—e.g., VM 1222A is shown connected to server 1234A and VM 1222K, VM 1222B is connected to VM 1222L and server 1234K and so on.”).

Regarding claim 8, SUBRAMANIAN teaches the limitations of claim 1.  Further, SUBRAMANIAN  teaches wherein the one or more templates are configured to derive a second delta comprising a second difference in hosts between the first list of hosts stored in the CMDB and a third list of hosts stored in a second external database, wherein the second external database is communicatively coupled to a second system external from both the CMDB and from the external database and is configured to store the third list of hosts provided by the second external system (SUBRAMANIAN  Fig. 15, Para. [0102]: “As the slider is moved to the right (as indicated by arrow 1551), e.g., using a mouse or a fingertip depending on the display environment being used by the client, the time shown in element 1574A may advance, and the configuration items shown in the interface may change. At the time corresponding to element 1574B, for example, interface 1502B shows that two new configuration items have been added to the client's target environment. Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center. …, newly-added configuration items may be highlighted (e.g., temporarily shown in a different color) as indicated by arrows 1555. Interactive controls other than sliders (e.g., radio-style buttons or fast-forward/rewind controls) may be provided for time-based configuration displays in some embodiments. The interface may also provide additional controls associated with temporal queries, e.g., to enable clients to capture machine-readable snapshots of the state of their visualization target environments at various points in time, to show only the differences in the configurations at specified points in time, to plot the changes on a timeline, and so on. Slider 1571 and other time-oriented controls of the visualization interfaces may rely on snapshot-based and/or other temporally-oriented APIs of the discovery service (discussed above in the context of FIG. 8) in various embodiments.”).

Regarding claim 10, SUBRAMANIAN teaches the limitations of claim 1.  Further, SUBRAMANIAN  teaches comprising an issue tracking system configured to track the CI issues and to store the first list of hosts in the CMDB, wherein the CMDB is configured to store interdependencies between the hosts, applications executable by the hosts, hardware used by the hosts, or a combination thereof, and to visualize the interdependencies (SUBRAMANIAN  Fig. 12, Para. [0093]: “The location-based groups displayed with respect to a provider network by the visualization service may sometimes differ from the groups displayed with respect to customer-premise networks, e.g., based on differing permissions regarding location details. For example, while the virtual machines 1222 are shown grouped by availability container, the resources shown within customer-owned data center 1230 are grouped by room and server rack. Room 1214 of the data center 1230 comprises two racks 1232A and 1232B of the customer's VTE. Rack 1232A comprises two servers 1234A and 1234B, while rack 1232B comprises server 1234C. Network connections established between the configuration items may also be displayed—e.g., VM 1222A is shown connected to server 1234A and VM 1222K, VM 1222B is connected to VM 1222L and server 1234K and so on.”; and
Fig. 15, Para. [0102]: “As the slider is moved to the right (as indicated by arrow 1551), e.g., using a mouse or a fingertip depending on the display environment being used by the client, the time shown in element 1574A may advance, and the configuration items shown in the interface may change. At the time corresponding to element 1574B, for example, interface 1502B shows that two new configuration items have been added to the client's target environment. Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center. …, newly-added configuration items may be highlighted (e.g., temporarily shown in a different color) as indicated by arrows 1555. Interactive controls other than sliders (e.g., radio-style buttons or fast-forward/rewind controls) may be provided for time-based configuration displays in some embodiments. The interface may also provide additional controls associated with temporal queries, e.g., to enable clients to capture machine-readable snapshots of the state of their visualization target environments at various points in time, to show only the differences in the configurations at specified points in time, to plot the changes on a timeline, and so on. Slider 1571 and other time-oriented controls of the visualization interfaces may rely on snapshot-based and/or other temporally-oriented APIs of the discovery service (discussed above in the context of FIG. 8) in various embodiments.”).

Regarding claim 11, SUBRAMANIAN teaches a method, comprising: 
storing configuration item (CI) information in a configuration management database (CMDB) (SUBRAMANIAN Para. [0032]: “A wide variety of data sources may be employed at the configuration discovery service to build up a repository of configuration records.”; and
Fig. 1, Para. [0038]: “… an application execution environment (AEE) 144. A given AEE may comprise a wide variety of resources—e.g., virtual and/or physical compute servers, storage devices, networking devices, multi-layer software stacks and the like. At least some of the resources may comprise configuration items (CIs) 136 about which respective sets of configuration information (e.g., a collection of attribute values) is collected and stored within the configuration discovery service 104.”; and 
Para. [0042]: “The configuration discovery service 104 may comprise several subcomponents in the depicted embodiment, …, the service may comprise a number of data stores …”, 
the examiner notes that the reference discloses in Fig. 1 a Configuration Discovery Service (104) that may stores Configuration Items (CIs 136A-136E), wherein the service (104) may comprise a number of data stores, i.e. CMDB); and 
executing, via a processor, one or more templates communicatively coupled to the CMDB (SUBRAMANIAN Para. [0041]: “The configuration discovery service 104 may implement one or more sets of programmatic interfaces 150 in the depicted embodiment, any of which may comprise for example application programming interfaces (APIs), web-based consoles, command-line tools and/or graphical user interfaces. The client-facing programmatic interfaces 150A may, for example, be used by customers to identify and/or grant configuration data gathering permissions associated with their application execution environments 144, to view configuration information collected by service 104 (e.g., using a visualization service as discussed below in further detail), ...”, 
the examiner notes that the reference illustrates in Fig. 1 graphical sets of programmatic user interfaces, element 150B (i.e. templates), which are used to view configuration information (CIs) collected by the discovery service (104), i.e. data stores/CMDB, to that of configuration templates coupled to the CMDB), 
to derive a delta comprising a difference in hosts between a first list of hosts included in the CI information and a second list of hosts stored in an external database (SUBRAMANIAN Para. [0072]: “… the snapshot-based APIs may enable clients to determine whether two snapshot configurations are similar enough for a comparison to be useful, and if so, to provide the results of such a comparison (similar in concept to the results of a “diff” command at the configuration snapshot level).”; and
Fig. 15, Para. [0101]: “FIG. 15 illustrates an example of a use of a slider control element to obtain visualizations of configuration changes over time with the help of a visualization service, according to at least some embodiments. The slider control element 1571 may enable clients to view the state of their visualization target environments at various points in time. …, visualization interface 1502A shows that a client's target environment includes five configuration items (CIs 1522A and 1522B at availability container 1510A of provider network 1520, CIs 1522K and 1522L at availability container 1510B, and CI 1522P at external data center 1533) as of a point in time indicated in element 1574A.”; and
Fig. 15, Para. [0102]: “As the slider is moved to the right (as indicated by arrow 1551), e.g., using a mouse or a fingertip depending on the display environment being used by the client, the time shown in element 1574A may advance, and the configuration items shown in the interface may change. At the time corresponding to element 1574B, for example, interface 1502B shows that two new configuration items have been added to the client's target environment. Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center. …, newly-added configuration items may be highlighted (e.g., temporarily shown in a different color) as indicated by arrows 1555.”, 
the examiner notes that the reference discloses determining whether two snapshot configurations are similar enough to provide the results of such a comparison in similar concept to the results of a “diff” command.  Further, the reference illustrates in Fig. 15 that a user controls a slider control element (1571) to obtain visualizations of configuration changes over time with the help of a visualization service.  This visualization interface shows a difference between 1502A view, i.e. list of CIs, and when compared to the 1502B view, wherein for example, interface 1502B shows that two new configuration items have been added to the client's target environment (i.e. hoar delta since CIs may include servers or hosts).  Further, Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center, i.e. hosts stored in an external database), 
wherein the external database is communicatively coupled to an external system external to the CMDB and is configured to store the second list of hosts provided via the external system (SUBRAMANIAN Fig. 1, Para. [0039]: “Some AEEs, such as AEE 144A or AEE 144C, may comprise resources within the boundaries of a given network. AEE 144A comprises configuration items 136Q, 136R and 136S of customer-premises network 172, while AEE 144C comprises configuration items 136I and 136J of provider network 102B. Other AEEs may comprise configuration items distributed among multiple networks and/or data centers.”, 
the examiner notes that the reference discloses in Fig. 1 the service (104) may comprise a number of data stores, i.e. CMDB, that is communicatively coupled to a customer-premises network storing CIs in an external Configuration Management DB, see element 172 of Fig. 1).

Regarding claim 12, SUBRAMANIAN teaches the limitations of claim 11.  Further, SUBRAMANIAN teaches comprising creating, before executing, the one or more templates via a visual programming system executable by the processor in lieu of typing computer code (SUBRAMANIAN Fig. 10, Para. [0084]: “The particular view category to be used for a given display during a given session may be selected automatically by the visualization service in at least some embodiments. The selection may be based at least in part on the specific types of configuration data (e.g., performance measurements, network connectivity information, temporal changes in configurations, hierarchical/containment relationships among configuration items, rankings of particular types of configuration items based on client-specified criteria, etc.) that are deemed most relevant to the current state of the session or workflow, and/or based at least in part on the service's predictions or expectations regarding the objectives of the client. The client may be provided control elements (e.g., buttons, drop-down menus and the like) to override the view category selection if desired—e.g., the client may issue a request to change the view from a table view to a hierarchical view or vice versa. ... The data corresponding to the VTE components may then be rendered for viewing at the client's devices.”, 
the examiner notes that the reference illustrates in Fig. 10 Visualization Service (1006), which controls the display of Configuration Items (CIs) based on codes, to that of visual program with computer codes).

Regarding claim 13, SUBRAMANIAN teaches the limitations of claim 11.  Further, SUBRAMANIAN  teaches wherein the visual programming system is configured to enable a user to execute the one or more templates and then to change at least one Boolean logic element, at least one direction of program flow element, at least one Action, at least one Step, at least one Sub flow, or a combination thereof, included in the one or more templates without typing computer code (SUBRAMANIAN Fig. 10,  Para. [0084]: “The client may be provided control elements (e.g., buttons, drop-down menus and the like) to override the view category selection if desired—e.g., the client may issue a request to change the view from a table view to a hierarchical view or vice versa. Data and/or instructions that can be used to generate dynamic customized configuration visualizations 1022 (e.g., visualizations 1022A-1022C), each representing at least a portion of a VTE at the selected granularity level, together with the view category to be used, may be transmitted to the devices of the client's display environment. The data corresponding to the VTE components may then be rendered for viewing at the client's devices. The visualization service may initiate the display of several different representations of the same VTE in parallel in at least some embodiments.”).

Regarding claim 14, SUBRAMANIAN teaches the limitations of claim 11.  Further, SUBRAMANIAN  teaches comprising executing the one or more templates to validate the hosts in the delta to derive if one or more of the hosts are found in a network system by utilizing a management, instrumentation, and discovery (MID) server (SUBRAMANIAN  Para. [0030]: “…, the configuration discovery service may enable (among other features) the automated detection of configuration items (such as physical or virtualized compute servers, storage devices, databases, software stack components and the like that make up an application) and distributed application patterns based on raw data collected by a variety of data sources, the assignment of unique identifiers to configuration items, the tracking of interactions (e.g., transactions, network traffic flows etc.) ...”; and
Para. [0084]: “The particular view category to be used for a given display during a given session may be selected automatically by the visualization service in at least some embodiments. The selection may be based at least in part on the specific types of configuration data (e.g., performance measurements, network connectivity information, temporal changes in configurations, …”; and
Para. [0093] The location-based groups displayed with respect to a provider network by the visualization service may sometimes differ from the groups displayed with respect to customer-premise networks, e.g., based on differing permissions regarding location details. For example, while the virtual machines 1222 are shown grouped by availability container, the resources shown within customer-owned data center 1230 are grouped by room and server rack. Room 1214 of the data center 1230 comprises two racks 1232A and 1232B of the customer's VTE. Rack 1232A comprises two servers 1234A and 1234B, while rack 1232B comprises server 1234C. Network connections established between the configuration items may also be displayed—e.g., VM 1222A is shown connected to server 1234A and VM 1222K, VM 1222B is connected to VM 1222L and server 1234K and so on.”).

Regarding claim 16, SUBRAMANIAN teaches a non-transitory, computer-readable medium storing instructions executable by a processor of a computing system (SUBRAMANIAN Para. [0142] In some embodiments, system memory 9020 may be one embodiment of a computer-accessible medium configured to store program instructions and data as described above for FIG. 1 through FIG. 24 for implementing embodiments of the corresponding methods and apparatus. …, program instructions and/or data may be received, sent or stored upon different types of computer-accessible media. Generally speaking, a computer-accessible medium may include non-transitory storage media or memory media such as magnetic or optical media, …”), the instructions configured to: 
store configuration item (CI) information in a configuration management database (CMDB) (SUBRAMANIAN Para. [0032]: “A wide variety of data sources may be employed at the configuration discovery service to build up a repository of configuration records.”; and
Fig. 1, Para. [0038]: “… an application execution environment (AEE) 144. A given AEE may comprise a wide variety of resources—e.g., virtual and/or physical compute servers, storage devices, networking devices, multi-layer software stacks and the like. At least some of the resources may comprise configuration items (CIs) 136 about which respective sets of configuration information (e.g., a collection of attribute values) is collected and stored within the configuration discovery service 104.”; and 
Para. [0042]: “The configuration discovery service 104 may comprise several subcomponents in the depicted embodiment, …, the service may comprise a number of data stores …”, 
the examiner notes that the reference discloses in Fig. 1 a Configuration Discovery Service (104) that may stores Configuration Items (CIs 136A-136E), wherein the service (104) may comprise a number of data stores, i.e. CMDB); and 
execute, via the processor, one or more templates communicatively coupled to the CMDB (SUBRAMANIAN Para. [0041]: “The configuration discovery service 104 may implement one or more sets of programmatic interfaces 150 in the depicted embodiment, any of which may comprise for example application programming interfaces (APIs), web-based consoles, command-line tools and/or graphical user interfaces. The client-facing programmatic interfaces 150A may, for example, be used by customers to identify and/or grant configuration data gathering permissions associated with their application execution environments 144, to view configuration information collected by service 104 (e.g., using a visualization service as discussed below in further detail), ...”, 
the examiner notes that the reference illustrates in Fig. 1 graphical sets of programmatic user interfaces, element 150B (i.e. templates), which are used to view configuration information (CIs) collected by the discovery service (104), i.e. data stores/CMDB, to that of configuration templates coupled to the CMDB), 
to derive a delta comprising a difference in hosts between a first list of hosts stored in the CI information and a second list of hosts stored in an external database (SUBRAMANIAN Para. [0072]: “… the snapshot-based APIs may enable clients to determine whether two snapshot configurations are similar enough for a comparison to be useful, and if so, to provide the results of such a comparison (similar in concept to the results of a “diff” command at the configuration snapshot level).”; and
Fig. 15, Para. [0101]: “FIG. 15 illustrates an example of a use of a slider control element to obtain visualizations of configuration changes over time with the help of a visualization service, according to at least some embodiments. The slider control element 1571 may enable clients to view the state of their visualization target environments at various points in time. …, visualization interface 1502A shows that a client's target environment includes five configuration items (CIs 1522A and 1522B at availability container 1510A of provider network 1520, CIs 1522K and 1522L at availability container 1510B, and CI 1522P at external data center 1533) as of a point in time indicated in element 1574A.”; and
Fig. 15, Para. [0102]: “As the slider is moved to the right (as indicated by arrow 1551), e.g., using a mouse or a fingertip depending on the display environment being used by the client, the time shown in element 1574A may advance, and the configuration items shown in the interface may change. At the time corresponding to element 1574B, for example, interface 1502B shows that two new configuration items have been added to the client's target environment. Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center. …, newly-added configuration items may be highlighted (e.g., temporarily shown in a different color) as indicated by arrows 1555.”, 
the examiner notes that the reference discloses determining whether two snapshot configurations are similar enough to provide the results of such a comparison in similar concept to the results of a “diff” command.  Further, the reference illustrates in Fig. 15 that a user controls a slider control element (1571) to obtain visualizations of configuration changes over time with the help of a visualization service.  This visualization interface shows a difference between 1502A view, i.e. list of CIs, and when compared to the 1502B view, wherein for example, interface 1502B shows that two new configuration items have been added to the client's target environment (i.e. hoar delta since CIs may include servers or hosts).  Further, Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center, i.e. hosts stored in an external database), 
wherein the external database is communicatively coupled to an external system external to the CMDB and is configured to store the second list of hosts provided via the external system (SUBRAMANIAN Fig. 1, Para. [0039]: “Some AEEs, such as AEE 144A or AEE 144C, may comprise resources within the boundaries of a given network. AEE 144A comprises configuration items 136Q, 136R and 136S of customer-premises network 172, while AEE 144C comprises configuration items 136I and 136J of provider network 102B. Other AEEs may comprise configuration items distributed among multiple networks and/or data centers.”, 
the examiner notes that the reference discloses in Fig. 1 the service (104) may comprise a number of data stores, i.e. CMDB, that is communicatively coupled to a customer-premises network storing CIs in an external Configuration Management DB, see element 172 of Fig. 1).

Regarding claim 17, SUBRAMANIAN teaches the limitations of claim 16.  Further, SUBRAMANIAN teaches comprising instructions configured to create, before executing, the one or more templates via a visual programming system executable by the processor in lieu of typing computer code (SUBRAMANIAN Fig. 10, Para. [0084]: “The particular view category to be used for a given display during a given session may be selected automatically by the visualization service in at least some embodiments. The selection may be based at least in part on the specific types of configuration data (e.g., performance measurements, network connectivity information, temporal changes in configurations, hierarchical/containment relationships among configuration items, rankings of particular types of configuration items based on client-specified criteria, etc.) that are deemed most relevant to the current state of the session or workflow, and/or based at least in part on the service's predictions or expectations regarding the objectives of the client. The client may be provided control elements (e.g., buttons, drop-down menus and the like) to override the view category selection if desired—e.g., the client may issue a request to change the view from a table view to a hierarchical view or vice versa. ... The data corresponding to the VTE components may then be rendered for viewing at the client's devices.”, 
the examiner notes that the reference illustrates in Fig. 10 Visualization Service (1006), which controls the display of Configuration Items (CIs) based on codes, to that of visual program with computer codes).

Regarding claim 18, SUBRAMANIAN teaches the limitations of claim 16.  Further, SUBRAMANIAN  teaches comprising instructions configured to execute the one or more templates to derive a second delta comprising a second difference in hosts between the first list of hosts stored in the CMDB and a third list of hosts stored in a second external database, wherein the second external database is communicatively coupled to a second external system external from the CMDB and from the first database and is configured to store the third list of hosts provided via the second external system (SUBRAMANIAN  Fig. 15, Para. [0102]: “As the slider is moved to the right (as indicated by arrow 1551), e.g., using a mouse or a fingertip depending on the display environment being used by the client, the time shown in element 1574A may advance, and the configuration items shown in the interface may change. At the time corresponding to element 1574B, for example, interface 1502B shows that two new configuration items have been added to the client's target environment. Configuration item 1522R has been added to availability container 1510B, while configuration item 1522S has been added to the external data center. …, newly-added configuration items may be highlighted (e.g., temporarily shown in a different color) as indicated by arrows 1555. Interactive controls other than sliders (e.g., radio-style buttons or fast-forward/rewind controls) may be provided for time-based configuration displays in some embodiments. The interface may also provide additional controls associated with temporal queries, e.g., to enable clients to capture machine-readable snapshots of the state of their visualization target environments at various points in time, to show only the differences in the configurations at specified points in time, to plot the changes on a timeline, and so on. Slider 1571 and other time-oriented controls of the visualization interfaces may rely on snapshot-based and/or other temporally-oriented APIs of the discovery service (discussed above in the context of FIG. 8) in various embodiments.”).

Regarding claim 19, SUBRAMANIAN teaches the limitations of claim 18.  Further, SUBRAMANIAN teaches comprising instructions configured to validate the hosts in the delta and in the second delta to derive if one or more of the hosts are found connected to a network system (SUBRAMANIAN  Para. [0030]: “…, the configuration discovery service may enable (among other features) the automated detection of configuration items (such as physical or virtualized compute servers, storage devices, databases, software stack components and the like that make up an application) and distributed application patterns based on raw data collected by a variety of data sources, the assignment of unique identifiers to configuration items, the tracking of interactions (e.g., transactions, network traffic flows etc.) ...”; and
Para. [0084]: “The particular view category to be used for a given display during a given session may be selected automatically by the visualization service in at least some embodiments. The selection may be based at least in part on the specific types of configuration data (e.g., performance measurements, network connectivity information, temporal changes in configurations, …”; and
Para. [0093] The location-based groups displayed with respect to a provider network by the visualization service may sometimes differ from the groups displayed with respect to customer-premise networks, e.g., based on differing permissions regarding location details. For example, while the virtual machines 1222 are shown grouped by availability container, the resources shown within customer-owned data center 1230 are grouped by room and server rack. Room 1214 of the data center 1230 comprises two racks 1232A and 1232B of the customer's VTE. Rack 1232A comprises two servers 1234A and 1234B, while rack 1232B comprises server 1234C. Network connections established between the configuration items may also be displayed—e.g., VM 1222A is shown connected to server 1234A and VM 1222K, VM 1222B is connected to VM 1222L and server 1234K and so on.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0373932 A1) issued to Subramanian et al. (hereinafter as “SUBRAMANIAN”), and in view of US Patent Application Publication (US 2009/0271863 A1) issued to Govindavajhala et al. (hereinafter as “GOVINDAVAJHALA”).
Regarding claim 4, SUBRAMANIAN teaches the limitations of claim 1.
However, SUBRAMANIAN does not teach wherein the external system comprises a vulnerability scanning system configured to scan the second list of hosts for vulnerabilities.
But, GOVINDAVAJHALA teaches wherein the external system comprises a vulnerability scanning system configured to scan the second list of hosts for vulnerabilities (GOVINDAVAJHALA Fig. 4, Para. [0025]: “FIG. 4 illustrates the method of determining potential privilege escalation attacks in a network 203 comprising a central server and a multiplicity of hosts in the domain of an administrator…”; and
Fig. 4, Para. [0027]: “The network configuration process and the vulnerability analysis for a second time period is performed 407 to generate a second result set. The second result set comprises configuration scanning result and second vulnerability scanning result 408. The second set of results is compared with the first set of results and new potential privilege escalations are identified, wherein these new potential privilege escalations potentially compromise security 409.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUBRAMANIAN (disclosing methods for network discovery services of configuration items of an environment) to include the teachings of GOVINDAVAJHALA (disclosing methods for network vulnerability scanning and identifying security threats) and arrive at a method to scan a list of network elements for vulnerabilities.  One of ordinary skill in the art would have been motivated to make this combination because when a system administrator overseeing a network environment, the system administrator has to continuously scan the network environment to identify configuration items vulnerabilities that impacts the network operation, thereby taking proper action in protecting the network security, as recognized by (GOVINDAVAJHALA, Abstract, Para. [0003]-[0009]). In addition, the references of SUBRAMANIAN and GOVINDAVAJHALA teach features that are directed to analogous art and they are directed to the same field of endeavor of management of network environment configuration items.

Regarding claim 9, SUBRAMANIAN teaches the limitations of claim 8.
However, SUBRAMANIAN does not teach wherein the second external system comprises a vulnerability management system configured to manage vulnerabilities for each host in the third list of hosts.
But, GOVINDAVAJHALA teaches wherein the second external system comprises a vulnerability management system configured to manage vulnerabilities for each host in the third list of hosts (GOVINDAVAJHALA Fig. 4, Para. [0025]: “FIG. 4 illustrates the method of determining potential privilege escalation attacks in a network 203 comprising a central server and a multiplicity of hosts in the domain of an administrator…”; and
Fig. 4, Para. [0027]: “The network configuration process and the vulnerability analysis for a second time period is performed 407 to generate a second result set. The second result set comprises configuration scanning result and second vulnerability scanning result 408. The second set of results is compared with the first set of results and new potential privilege escalations are identified, wherein these new potential privilege escalations potentially compromise security 409.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUBRAMANIAN (disclosing methods for network discovery services of configuration items of an environment) to include the teachings of GOVINDAVAJHALA (disclosing methods for network vulnerability scanning and identifying security threats) and arrive at a method to scan a list of network elements for vulnerabilities.  One of ordinary skill in the art would have been motivated to make this combination because when a system administrator overseeing a network environment, the system administrator has to continuously scan the network environment to identify configuration items vulnerabilities that impacts the network operation, thereby taking proper action in protecting the network security, as recognized by (GOVINDAVAJHALA, Abstract, Para. [0003]-[0009]). In addition, the references of SUBRAMANIAN and GOVINDAVAJHALA teach features that are directed to analogous art and they are directed to the same field of endeavor of management of network environment configuration items.

Claims 6-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0373932 A1) issued to Subramanian et al. (hereinafter as “SUBRAMANIAN”), and in view of US Patent (US 6,377,987 B1) issued to Kracht (hereinafter as “Kracht”).
Regarding claim 6, SUBRAMANIAN teaches the limitations of claim 5.  
However, SUBRAMANIAN does not explicitly teach wherein the one or more templates are configured to validate the hosts by executing a parallel subflow for each one of the host in the delta.
But, KRACHT teaches wherein the one or more templates are configured to validate the hosts by executing a parallel subflow for each one of the host in the delta (KRACHT Col. 7, lines (3): “Once the set of network addresses are identified, the discovery mechanism then determines which of the network addresses are associated with a device. …, the set of addresses are divided into contiguous subsets of addresses, with each set preferably having approximately the same number of addresses. After dividing the set of addresses into multiple subsets, the discovery mechanism assigns each subset to a particular thread or process. The multiple threads may execute in parallel to detect whether a device has been assigned to a particular address within the set of addresses”; and
Col. 7, line (14): “…, to detect whether a device is associated with a network address, each thread attempts to communicate with a device at each address to which it is assigned. In certain embodiments, the Internet Control Message Protocol ("ICMP") is used by each thread to determine whether a device is potentially associated with an assigned address. For example, using ICMP, each thread may "ping" each address it has been assigned. If no response is received to the "ping", the thread continues to the next address that it has been assigned. However, if a reply is received, the thread identifies the particular addresses as potentially associated with a device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUBRAMANIAN (disclosing methods for network discovery services of configuration items of an environment) to include the teachings of KRACHT (disclosing methods for determining actual physical topology of network based on configuration information representing neighboring devices) and arrive at a method to execute network commands to detect network devices.  One of ordinary skill in the art would have been motivated to make this combination because by determining the validity of a physical network topology, thereby eliminating misleading information and prevents generation of incorrect topologies, as recognized by (KRACHT, Abstract, Col. (1-2)). In addition, the references of SUBRAMANIAN and KRACHT teach features that are directed to analogous art and they are directed to the same field of endeavor of management of network environment configuration items.

Regarding claim 7, the combination of SUBRAMANIAN and KRACHT teaches the limitations of claim 6.  Further, KRACHT teaches wherein the parallel subflow is configured to execute a ping command, a trace route command, a whois command, or a combination thereof, to validate the host (KRACHT Col. 7, lines (3): “Once the set of network addresses are identified, the discovery mechanism then determines which of the network addresses are associated with a device. …, the set of addresses are divided into contiguous subsets of addresses, with each set preferably having approximately the same number of addresses. After dividing the set of addresses into multiple subsets, the discovery mechanism assigns each subset to a particular thread or process. The multiple threads may execute in parallel to detect whether a device has been assigned to a particular address within the set of addresses”; and
Col. 7, line (14): “…, to detect whether a device is associated with a network address, each thread attempts to communicate with a device at each address to which it is assigned. In certain embodiments, the Internet Control Message Protocol ("ICMP") is used by each thread to determine whether a device is potentially associated with an assigned address. For example, using ICMP, each thread may "ping" each address it has been assigned. If no response is received to the "ping", the thread continues to the next address that it has been assigned. However, if a reply is received, the thread identifies the particular addresses as potentially associated with a device.”).

Regarding claim 15 , SUBRAMANIAN teaches the limitations of claim 11.  
However, SUBRAMANIAN does not explicitly teach wherein executing the one or more templates to validate the hosts comprises executing a parallel subflow for each host in the delta.
But, KRACHT teaches wherein executing the one or more templates to validate the hosts comprises executing a parallel subflow for each host in the delta (KRACHT Col. 7, lines (3): “Once the set of network addresses are identified, the discovery mechanism then determines which of the network addresses are associated with a device. …, the set of addresses are divided into contiguous subsets of addresses, with each set preferably having approximately the same number of addresses. After dividing the set of addresses into multiple subsets, the discovery mechanism assigns each subset to a particular thread or process. The multiple threads may execute in parallel to detect whether a device has been assigned to a particular address within the set of addresses”; and
Col. 7, line (14): “…, to detect whether a device is associated with a network address, each thread attempts to communicate with a device at each address to which it is assigned. In certain embodiments, the Internet Control Message Protocol ("ICMP") is used by each thread to determine whether a device is potentially associated with an assigned address. For example, using ICMP, each thread may "ping" each address it has been assigned. If no response is received to the "ping", the thread continues to the next address that it has been assigned. However, if a reply is received, the thread identifies the particular addresses as potentially associated with a device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUBRAMANIAN (disclosing methods for network discovery services of configuration items of an environment) to include the teachings of KRACHT (disclosing methods for determining actual physical topology of network based on configuration information representing neighboring devices) and arrive at a method to execute network commands to detect network devices.  One of ordinary skill in the art would have been motivated to make this combination because by determining the validity of a physical network topology, thereby eliminating misleading information and prevents generation of incorrect topologies, as recognized by (KRACHT, Abstract, Col. (1-2)). In addition, the references of SUBRAMANIAN and KRACHT teach features that are directed to analogous art and they are directed to the same field of endeavor of management of network environment configuration items.

Regarding claim 20, SUBRAMANIAN teaches the limitations of claim 19.  
However, SUBRAMANIAN does not explicitly teach wherein the instructions configured to validate the hosts comprise instructions that execute a parallel subflow for each one of the hosts.
But, KRACHT teaches wherein the instructions configured to validate the hosts comprise instructions that execute a parallel subflow for each one of the hosts (KRACHT Col. 7, lines (3): “Once the set of network addresses are identified, the discovery mechanism then determines which of the network addresses are associated with a device. …, the set of addresses are divided into contiguous subsets of addresses, with each set preferably having approximately the same number of addresses. After dividing the set of addresses into multiple subsets, the discovery mechanism assigns each subset to a particular thread or process. The multiple threads may execute in parallel to detect whether a device has been assigned to a particular address within the set of addresses”; and
Col. 7, line (14): “…, to detect whether a device is associated with a network address, each thread attempts to communicate with a device at each address to which it is assigned. In certain embodiments, the Internet Control Message Protocol ("ICMP") is used by each thread to determine whether a device is potentially associated with an assigned address. For example, using ICMP, each thread may "ping" each address it has been assigned. If no response is received to the "ping", the thread continues to the next address that it has been assigned. However, if a reply is received, the thread identifies the particular addresses as potentially associated with a device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUBRAMANIAN (disclosing methods for network discovery services of configuration items of an environment) to include the teachings of KRACHT (disclosing methods for determining actual physical topology of network based on configuration information representing neighboring devices) and arrive at a method to execute network commands to detect network devices.  One of ordinary skill in the art would have been motivated to make this combination because by determining the validity of a physical network topology, thereby eliminating misleading information and prevents generation of incorrect topologies, as recognized by (KRACHT, Abstract, Col. (1-2)). In addition, the references of SUBRAMANIAN and KRACHT teach features that are directed to analogous art and they are directed to the same field of endeavor of management of network environment configuration items.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McClain et al. ; (US-9614855-B2); “Method for implementing a secure web application entitlement service”.
Hammer et al.; (US-9450836-B2); “Method for management of network-based services”.
Nickolov et al. ; (US-20170034023-A1); “Techniques for evaluating server system reliability and  vulnerability”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/13/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162                                                                                                                                                                                                        
/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162